Citation Nr: 1115236	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-26 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to December 30, 1991, in excess of 50 percent from March 1, 1992, to September 24, 1992, and in excess of 70 percent from April 1, 1993, to November 7, 1994, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.  The Veteran died in August 2001, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  Jurisdiction of the claims file was subsequently transferred to the St. Louis, Missouri RO.

In a May 2007 Board remand, the Board found that the appellant had expressed disagreement to the September 2006 rating decision in regards to the above-captioned claim.  The Board remanded the claim for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12, Vet.App. 238 (1999).  The requested action was taken, and the appellant perfected her appeal.  The claim is now returned to the Board for review.  

In March 2010, the appellant appeared and testified at a Travel Board hearing at the Jackson RO.  A transcript is of record.  

In March 2011, the Board ruled on the appellant's motion for reconsideration of the Board's May 2007 decision denying Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. §§ 1310, 1218.  The motion was denied.  The appellant was advised that she could request that the RO reopen her previously denied claim of entitlement to DIC benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further development is necessary regarding the appellant's claim.  Essentially, the appellant contends that the Veteran's PSTD warranted higher ratings for the time periods specified above, for accrued benefits purposes.  

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of death based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Id. at 1299.  

During the appellant's March 2010 hearing, she testified that she believes the RO erred in not awarding service connection for the Veteran's PTSD earlier.  She appeared to claim clear and unmistakable error (CUE) in the RO's March 1992 rating decision denying service connection for PTSD.  By way of background, the Veteran was originally awarded service connection for PTSD in a May 1992 rating decision, effective December 14, 1991.  In her assertion of CUE, she also contends the Veteran should have been awarded a 100 percent rating for his PTSD prior to December 30, 1991.  Further, the Board notes that it appears as though the appellant may also be claiming CUE in a June 1989 rating decision denying service connection for PTSD.  

The Board notes that there can be no freestanding claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The effective date for the grant of service connection for PTSD was set in the May 1992 rating decision that granted service connection for that disability.  The Veteran did not appear to have submitted a notice of disagreement with the effective date within one year of the notice of that decision, or submitted a notice of disagreement within one year of the June 1989 or March 1992 decisions denying service connection for PTSD.  Absent CUE, these decisions would be final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002).  As noted above, the Board has construed the appellant's contentions as alleging CUE in the 1992 rating decisions.  

The RO has not specifically considered whether there was CUE in either the March 1992 or May 1992 rating decisions, and the Board is precluded from considering this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 ( 2006) (Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which was not presented or adjudicated by the RO).  Moreover, it appears as though the appellant is contending CUE in the June 1989 rating decision denying service connection for PTSD.  Thus, upon remand, the RO/AMC should clarify in which rating decision(s) the appellant is contending CUE, and perform all development necessary.  

The pending CUE claims are inextricably intertwined with the issue of entitlement to increased ratings for the time periods noted on the cover page.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the RO has not yet had the opportunity to address the CUE claims in full, the Board must defer consideration of the accrued benefits appeal pending the RO's consideration of the CUE claims in the first instance.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and ask her to clarify to which rating decisions she is seeking CUE regarding the Veteran's PTSD claim.  Perform all development deemed necessary.  

2.  After the clarification above, the RO/AMC should adjudicate the appellant's claims of clear and unmistakable error in the rating decisions identified.  If CUE is found, the RO should readjudicate the issue of entitlement to a rating in excess of 50 percent prior to December 30, 1991, in excess of 50 percent from March 1, 1992, to September 24, 1992, and in excess of 70 percent from April 1, 1993, to November 7, 1994, for accrued benefits purposes.  The appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


